Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.
 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 13-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2020/0071206) in view of Buschmann (US 2016/0297697).
Regarding claim 1, Maeda teaches an apparatus comprising a first reactor (52), the first reactor connects with a source of fluorine containing water (62) and a source of a water soluble calcium salt (56) wherein the first reactor is capable of having fluid from the fluorine containing wastewater and the water soluble calcium injected into it, the first reactor fluidly connected to a second reactor (16), the second reactor connected to a source of a pH adjustment chemical/acid and a source of water soluble aluminum salt, wherein the second reactor is capable of having the fluid from the first reactor, pH adjustment chemical and water soluble aluminum source being injected into it, the second reactor connected to a third reactor (12), the third reactor connects to a source of a polymer coagulant (injection point 12) and is capable of having the fluid from the second reactor and the polymer coagulant injected into it, and the effluent from the third reactor is injected into a sedimentator (14) capable of solid and liquid separation (Figs. 1-2 and [0030]-[0068]).
Maeda that acidic pH adjustment chemicals would include acids such as hydrochloric acid or sulfuric acid does not teach that the pH adjustment chemical would be a source of carbonated water. Buschmann teaches that hydrochloric acid or sulfuric acid and carbonated water/carbonic acid are known and used acidic pH adjustment chemicals known and used in the art of water treatment ([0027]). Therefore, one skilled in the art would have found it obvious to use a source of carbonic acid/carbonated water as the pH adjustment chemicals in Maeda as it is a known and used acidic pH adjustment chemical in the art at the time of invention used to modify the pH of wastewater and one skilled in the art would have a reasonable expectation of success in doing so. 
It is noted that all recitations of the fluid being worked upon or the type of chemicals being added are not given patentable weight as this is an apparatus claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  As such, the specific fluid being worked upon (fluorine wastewater), the types of chemicals added (calcium or aluminum salt, carbonated water polymer coagulant), or the resulting products (insoluble salts) are not given patentable weight. As such, the positively recited elements/structures are three reactors in series that are capable of having chemicals added and a sedimentator. If Applicant desires to claim specific  chemicals, terminology such as “a source of a water soluble calcium salt” should be positively recited rather reciting them as the intended use of the apparatus. 
Regarding claim 13, while it is unclear if the reactors are being positively recited to include the chemicals therein, Examiner is interpreting that the recitations of “the first reactor includes,” “the second reactor includes,”, and “the third reactor includes” to positively recite that the various reactors are positively claiming the chemicals/components therein. Maeda teaches that the first reactor would include therein the water- soluble calcium salt, the fluorine-containing wastewater, pH adjustment chemicals, and the water-insoluble calcium salt, the second reactor includes therein the first effluent from the first reactor, the water-soluble aluminum salt, pH adjustment chemicals, and the water-insoluble aluminum salt, and the third reactor contains therein the second effluent from the second reactor, the polymer coagulant (Figs. 1-2 and [0030]-[0068]).
Maeda that acidic pH adjustment chemicals would include acids such as hydrochloric acid or sulfuric acid does not teach that the pH adjustment chemical would be carbonated water. Buschmann teaches that hydrochloric acid or sulfuric acid and carbonated water/carbonic acid are known and used acidic pH adjustment chemicals known and used in the art of water treatment ([0027]). Therefore, one skilled in the art would have found it obvious to use carbonic acid/carbonated water as the pH adjustment chemicals in Maeda as it is a known and used acidic pH adjustment chemical in the art at the time of invention used to modify the pH of wastewater and one skilled in the art would have a reasonable expectation of success in doing so. 
Regarding claim 14, see claim 1 above. It is noted that the order the chemicals are added is merely an intended operation and Maeda is capable of having the chemicals added together. 
Regarding claim 17, Maeda teaches that the pH of the various reactors should be maintained at certain levels thereby allowing the apparatus to be configured to control the pH at the desired levels ([0030]-[0068]).
Regarding claim 18-19, Maeda teaches a sedimentator (14) and would include the claimed sludge during normal operation as the sources are the same (Fig. 2 and [0030]-[0068]).
Regarding claims 7 and 20, all limitations are directed to intended operation of the apparatus or the results of the intended operation. The Maeda apparatus teaches all claimed structure and the recited reactors/sedimentator is capable of being operated at the pH levels claimed, capable of adding the chemicals claimed, and providing the desired treatment results depending on the fluid treated and operational parameters (dosages and residence time). 
Regarding claim 21, as discussed in claims 1 and 17 above, Maeda teaches all structural claim limitations and is capable of having the various chemicals added or run at various pH levels. Therefore, modified Maeda obviates the claimed invention. 

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2020/0071206) in view of Buschmann (US 2016/0297697), and further in view of Wang et al. (US 2014/0161714).
Regarding claims 2-4, Maeda teaches that the system is designed to treat fluorine containing wastewater via addition of chemicals like calcium and aluminum. However, Maeda fails to teach a fluorine sensor that allows for monitoring of the fluorine levels and optimization of the various factors that would include the amount of reagent added. Wang teaches that in an apparatus used to treat fluorine containing water, a fluorine/fluoride sensor should be provided in various units in order to monitor the fluorine levels and adjust operational parameters, such as amount of reagent added, according to the fluorine levels monitored ([0067] and [0080]). 
Regarding claims 5-6, while Maeda teaches a pH sensor in the sedimentator, that the pH levels should be within certain ranges within the reactors, and pH adjusting chemicals being added, Maeda does not explicitly state pH sensors being located in the first or second reactors with the pH adjusting chemicals being controlled according the sensed pH values. Similar to Maeda, Wang teaches that the pH in various reactor/treatment units is monitored and controlled via a pH sensor/meter and pH adjustment chemicals in order to ensure the proper pH levels for the desired reactions ([0069] and [0080]). Therefore, one skilled in the art would have found it obvious to provide a pH meter in the various reactors in order to ensure the desired pH levels for the reactors by adding the pH adjustment chemicals. 

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2020/0071206) in view of Buschmann (US 2016/0297697), and further in view of Hassler et al. (US 2012/0261347).
Regarding claims 8 and 15, Maeda teaches that the source of the water soluble calcium salt is calcium hydroxide ([0065]). Maeda teaches that that the aluminum salt is aluminum sulfate but fails to teach that the source of aluminum salt is sodium aluminate. Hassler teaches that suitable aluminum salts to treat a fluorine containing waste would be aluminum sulfate or sodium aluminate ([0131] and [0160]). As such, one skilled in the art would have found it obvious to provide sodium aluminate instead of or with combination with aluminum sulfate as it is a known equivalent aluminum salt used to treat fluorine containing wastewater and one skilled in the art would have a reasonable expectation of success in doing so. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2020/0071206) in view of Buschmann (US 2016/0297697), and further in view of Lee et al. (US 2018/0297877).
Regarding claim 12, Maeda shows the supernatant and sludge from the sedimentator are removed from the sedimentator but fails to teach a sludge storage tank and a supernatant storage tank. Lee teaches that after a solids liquid separation, the liquid/supernatant can be stored in supernatant storage tanks and used as desired, and the sludge is transferred to a sludge storage tank for storage and later disposal ([0021]). As such, one skilled in the art would have found it obvious to provide storage tanks for the sludge and supernatant to allow for storage and later use or disposal. 
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Applicant argued that as Maeda teaches treating a fluorine containing stream while Buschmann teaches treating streams with bacteria and hydrogen sulfide and not fluorine containing streams, one skilled in the art would not have found it obvious to combine the two references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Maeda teaches a pH adjustment chemical (acid) in order to control wastewater pH and Buschmann teaches a specific acid/chemical, carbonated water, in order to adjust the pH of a wastewater stream. Applicant’s own specification also details that the carbonated water is used to adjust the pH. As carbonated water is used to adjust the pH, one skilled in the art would have found it obvious to provide a known pH adjustment chemical (carbonated water) in order to treat a wastewater stream even if the streams contain different contaminants. 
Applicant argues that Examine improperly relied on Applicant’s specification for the rejection for the combination of Maeda and Buschmann. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner has merely pointed out the particular problem with which Applicant was concerned about for the inclusion of carbonated water directly from the Applicant’s own specification (pH adjustment). Maeda teaches the use of certain pH adjustment chemicals for wastewater and Buschmann teaches that carbonated water can be used to as equivalents to the pH adjustment chemicals in Maeda. Therefore, Maeda and Buschmann can be considered analogous art due to the particular teaching in Buschmann directly addressing the particular problem with which Applicant was concerned. 
It is noted that the above rejection has been modified to address the added claim limitations directed to the specific reactors/sedimentator being configured to produce a result. The structure of the reactors/sedimentator is still a vessel/chamber with inlets allowing for injection of the fluid being treated and specific chemicals added. Therefore, modified Maeda is capable of producing the effects claimed due to the claimed structure being the same and that the material worked upon does not impart patentability to apparatus claims and that apparatus claims are defined by what the apparatus is (structure) and not by what it does (treatment results of using the apparatus). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777